[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties intermarried on October 5, 1986 in Fairfield, Connecticut. They have resided in Connecticut since that time. There are three minor children issue of the marriage: Amanda Grace Dezenzo, born December 26, 1987; Stephanie Marie Dezenzo, born November 26, 1990; and Donald Martin Dezenzo, born March 31, 1994.
The evidence presented at trial has clearly established the allegation that the marriage has irretrievably broken down. Judgment may enter dissolving the marriage on grounds of irretrievable breakdown. CT Page 2689
The court has carefully considered the criteria set forth in §§ 46b-56, 46b-81, 46b-82,46b-84 and 46b-62 C.G.S. in reaching the decisions reflected in the orders that follow.
The parties have been married for approximately 12 years. The wife is 34 years of age and in good health. The husband is 39 years of age and in fair health. The three children are aged eleven, eight and four years.
The wife is completing her education and hopes to graduate in May with a degree in alcohol/drug counseling. She previously ran a day care in her home earning $300 to $400 per week. She is only earning $100 per week at this time in view of her completing her degree work.
The plaintiff husband has a B.S. in business administration. He is presently employed as a purchasing manager at In Range Technologies in Shelton earning approximately $62,500 per year.
The husband alleged that the wife was unfaithful and that both parties smoked pot in the past. The wife alleged that the husband abused pot and put on excessive weight which affected his health. The wife claimed the husband was diagnosed with sleep apnea.
Both parties felt lonely, depressed, alone and sad. No useful purpose would be served by a review of all the evidence presented at trial. Unfortunately, the parties were unable to resolve their marital difficulties. The court declines to assess fault to either party for the breakdown of the marital relationship. The following orders shall enter:
CUSTODY
There shall be joint custody of the three minor children, with the defendant mother to have primary physical custody of said children with rights of reasonable, liberal and flexible visitation to the plaintiff father.
VISITATION
Visitation shall include but not be limited to the following:
1. MIDWEEK VISITATION
CT Page 2690
         1. Tuesday evening at 5 p. m. until Wednesday morning with the plaintiff father returning the children to school or to a caretaker designated by the mother.
2. Thursday evening from 5 p. m. to 7 p. m.
2. WEEKEND VISITATION SHALL ROTATE AS FOLLOWS:
         1. Weekend one, the father shall have the minor children from Friday after school until Saturday at 4 p. m.
         2. Weekend two, the father will have the children from Saturday at 4 p. m. until Sunday at 7 p. m.
         3. Weekend three, the father will have the children from Friday after school until Sunday at 7 p. m.
         4. Weekend four, the defendant mother shall have the children for the entire weekend.
This schedule shall then rotate to the preceding three weekend cycle.
3. SUMMER VACATION
        A. Each party shall be entitled to have the minor children for a two week period during the school summer vacation provided it does not interfere with the children's regular summer camp schedule.
         B. The father shall give the mother notice in writing by May 15 of each year as to his choice of the two weeks vacation.
4. HOLIDAY AND SCHOOL VACATIONS
         A. The parties have agreed on a holiday visitation schedule which is approved and attached hereto.
B. The parties shall divide school vacations as they shall mutually agree. CT Page 2691
         C. The holiday visitation schedule shall supercede the regular visitation schedule.
5. MISCELLANEOUS
         A. Neither parent shall remove the children out of state without notice to the other.
         B. There shall be such other visitation as the parties shall mutually agree.
CHILD SUPPORT    1. The husband shall pay to the wife as child support for the three minor children the sum of $365 per week, in accordance with the child support guidelines. Said amount shall commence and be paid within one week of the husband vacating the marital home.
    2. Said child support shall be paid until each child attains the age of 18, becomes emancipated, dies or upon the husband's death, whichever event shall first occur. However, if any child has attained the age of 18 and is a full time school student, such payment shall continue until such time as the child completes the twelfth grade or attains the age of 19, whichever first occurs.
REAL ESTATE    1. The parties are the joint owners of real estate located at 39 Spruce Street, Milford, Connecticut. In the court's view, this property has no equity after closing costs, taxes and real estate commission. The court finds the property has a value of $135,000, subject to mortgages totaling $129,465.
    2. It is ordered that the husband shall transfer all his right, title and interest in and to the property to the wife. The wife shall be solely responsible for the two mortgages, taxes and insurance and shall indemnify and hold the husband harmless from any and all liability therefrom.
3. The husband shall vacate the premises within 30 days of CT Page 2692 date. Until such time as the husband vacates the premises, the status quo with respect to the payment of all bills shall be maintained, including but not limited to payment of the two mortgages, all utilities, food, car loans and insurance. All bills shall be current as of the date when the husband vacates the premises. Thereafter, the wife will be responsible for the payment of the bills in connection with the house, except as hereafter set forth in this decision.
    4. It is further ordered that the wife shall make reasonable efforts to refinance the existing mortgages on the real estate by August 1, 1999 in order to remove the husband's name from the mortgages.
    5. In the event the wife is unable to refinance the existing mortgages, then it is ordered that the real estate shall be placed on the market for sale and shall be sold as expeditiously as possible. Any profit from the sale of said real estate shall be the sole property of the wife. Any deficiency shall be the sole responsibility of the wife and she shall indemnify and hold the husband harmless from any liability thereon.
PERSONAL PROPERTY
1) The parties have agreed upon a division of their personal property except for a Nativity set. Said agreement is approved and ordered and attached hereto.
2) It is ordered that the nativity set is awarded to the husband.
3) The 1995 GMC Sonoma shall remain the property of the husband and he shall hold the wife harmless from any liability in connection with the loan thereon.
4) The wife shall be entitled to the use of the leased motor vehicle free from any claim by the husband. The wife shall be responsible for the lease payment, taxes and insurance in connection with said vehicle. The wife's obligation for the monthly payment, insurance and taxes shall commence upon the husband vacating the marital premises.
5) The husband shall be responsible for one-half of the CT Page 2693 excess mileage on the leased motor vehicle as of February 23, 1999. The wife shall be responsible for the balance and for any additional excess mileage she incurs from February 23, 1999 until the lease on the motor vehicle terminates.
OTHER PROPERTY
The husband has an IRA and a 401(k) account. The husband desires to cash in these two accounts even though substantial tax penalties will be imposed. It is ordered that the husband cash in his IRA and his 401(k) forthwith, and that the net proceeds shall be equally divided between the husband and the wife.
MEDICAL COVERAGE
1) The husband shall maintain the medical and dental health insurance as is available through his employment for the benefit of the minor children.
2) Any unreimbursed medical expense incurred by the minor children shall be equally divided between the parties. The parties shall endeavor to obtain treatment for the minor children by using a medical/dental personnel covered by the husband's insurance carrier.
3) In the event the wife obtains a less costly policy for the children through her employment in the future, then her policy shall be primary.
4) This provision shall be modifiable.
5) COBRA: The wife shall be entitled to COBRA benefits for medical coverage, as are available through the husband's employment, at her sole expense.
LIFE INSURANCE
1) The husband shall continue to maintain a Life Insurance policy in the amount of one hundred thousand dollars ($100,000) naming the minor children as irrevocable beneficiaries thereon, for so long as he has an obligation for alimony/child support. This provision shall be modifiable.
ALIMONY
CT Page 2694
The wife is completing her courses to-become a substance abuse counselor. She hopes to obtain a position paying in the low $20's. Prior to the institution of this dissolution, the wife had a day care business earning $300 to $400 per week. The husband has a net income of approximately $916.91 per week (adding back in his voluntary 401(k) contribution of $96.27 per week).
The Court notes the husband will be claiming the three minor children as exemptions for tax purposes, plus additional child tax credit and in addition the husband will be able to claim the alimony award as a deduction to further reduce his taxable income.
The husband shall pay to the wife as periodic alimony the sum of $110 per week commencing upon the husband vacating the marital premises.
Said periodic alimony shall terminate upon the happening of the first of the following:
a) death of wife;
b) death of husband;
c) remarriage of wife;
d) cohabitation by wife, as defined by statute;
         e) four years from the date of the commencement of alimony.
The four year term of alimony will give the defendant the opportunity to complete her education and return to the business world. In four years the youngest child will be in school full time.
TAX EXEMPTIONS  INCOME TAX RETURNS
1) The husband shall be entitled to claim the three minor children as dependents for Federal/State income tax purposes for the year 1998 and thereafter provided he is current with the child support as of December 31. This provision shall be modifiable.
2) The husband plans to file a separate Federal and State Tax CT Page 2695 return for the year 1998 although the filing of joint returns would be of more benefit to the parties. It is ordered that from the proceeds of the Federal and State tax refunds, the husband shall pay the second half of real estate taxes plus sewer tax, interest and penalties due on the marital home, due January 1, 1999 and payable February 1, 1999. The remainder of the Federal and State income tax refund shall be divided 2/3's to the husband and 1/3 to the wife.
DEBTS
1) The husband shall be responsible for the balance due on the loan to People's Bank which loan is in the name of the husband's father. The plaintiff shall indemnify and hold the wife harmless from any and all liability in connection with said loan.
2) Each party shall be responsible for the debts as set forth on this respective financial affidavits unless otherwise disposed of herein.
COUNSEL FEES
Each party shall be responsible for their respective counsel fees.
COPPETO, J.
 SCHEDULE FOR HOLIDAY VISITATIONTHANKSGIVING
a.m. — Mary Beth (until 3 p. m.)
p. m. — Donald
CHRISTMAS
Eve — Mary Beth
Day — Donald
p. m. — Mary Beth
NEW YEAR'S
CT Page 2696
Eve — Donald
Day — Mary Beth
p. m. — Donald
EASTER
a.m. — Mary Beth (until 3 p. m.)
p. m. — Donald
MOTHER'S DAY
Mary Beth
FATHER'S DAY
Donald
STEPHANIE'S BIRTHDAY
a.m. — Donald
AMANDA'S BIRTHDAY
a.m. — Mary Beth
DONALD JR.'S BIRTHDAY
a.m. — Donald (if father is not working)
ALTERNATING SUNDAYS FOR CHURCH
Starting November 22 — Mary Beth
Personal Property for MaryBeth/Children
2 — Childrens BunkBeds/Mattresses 4 — Childrens Dressers All toys/clothes Karoake Machine CD player TV/VCR VCR CT Page 2697 TV in basement Wedding/Engagement Ring All jewelerys Video Camera/Recorder Childs Desk Gas Grill Microwave Industrial Mixer Hand Mixer Toaster Coffee Maker Wok Treadmill Remaining chairs in Kitchen Knife set Kitchen Table Slicer 50+ Wilton Cake Decorating pans and related supplys Tupperwares Dishes Christmas Dishes Assortment of Princess House Crystal Christmas Decorations Easter Decorations All other Holiday Decorations All Utensils All Silverwares Remaing Pots Pans and Trays Water Bed Mattress and Frame Mens Dresser Womens Dresser/Mirror Pictures in Bedroom 2-Blue Sofas in living room TV stand in livingroom Oak shelves in childrens bedrooms, livingroom End table in livingroom Patio Furniture/Cushions Umbrella/Table Crystal Rock Dispenser 2-Sofa Beds in Basement 2-Sofas in basement Oak Credenza in basement Desk in office File cabinets Dresser in basement CT Page 2698 All childrens baby furniture and clothes
PERSONAL PROPERTY REQUESTED — Donald DeZenzo
Infant Cradle to be returned to Ray DeZenzo Computer/Carts to be returned to Kay DeZenzo
All Clothes and accessarys of Donald Hutch in living room — Heirloom built by father Shelf in living room — Heirloom Built by father Sofa bed in living room — Gift to Donald from Ann Agonis Dresser currently being used by MaryBeth — Gift to Donald from Ann Agonis Picture of Last Supper — Heirloom from Grandmother Nativity Set — Heirloom from Aunt Fair share of childrens pictures in living room Ceramic Plates of Childrens Birth — Heirloom made by Aunt A few christmas ornaments given from children (Father related) TV in living room — B'Day gift to Donald from Parents 2 lrge pots and one pan — Heirloom from grandmother Army Duffle Bag — Martin S. Lutar — Heirloom from deceased Uncle Fair Share of Camping Equip. Crucifixs located in doorways of bedrooms-Heirlooms from Great Grandmother 2 — Glass Candle Stick holders — Heirloom from Great Grandmother 3 — Kitchen chairs — Heirloom from Grandmother Picture of FAT people located in basement — Gift to Donald from Mother All tools and supplys located in Shed and on work bench. Ticket Stubs — Gift from John McDermott Steins and other ceramics located in bar area-Gifts/Heirlooms from Aunt 2 — Schaffer Lights — Gift/Heirloom from Aunt Glass Ice Bucket/Decanters — Gifts received by Donald All Sports Memorabila received as gifts or purchased by Donald Blankets that were Knitted by Aunt Wire rack/cart located on deck Wedding Band Remaining Kitchen table